Christopher C. McGrath, S.
The objections to the account of the deceased executor are determined as follows:
“ la ” and “ 6b Sustained. The estate owns 50% of the stock of the Ragusa Realty Corp. and the testator’s widow owns the remaining 50%.
“ lb ”, “ 2 ”, “ 3 ”, “ 8a ”: The bond and mortgage in the joint names of the testator and his wife on the premises situated in Bronx County became the property of the wife upon the death of the testator. The proof shows that the testator’s funds furnished the consideration for this mortgage. As a result, a presumption arose that the testator intended his wife to take by survivorship (Belfanc v. Belfanc, 252 App. Div. 453, affd. 278 N. Y. 563; Matter of Blumenthal, 236 N. Y. 448). This presumption has not been overcome.
The bond and mortgage in the joint names of the testator and his wife on the New Jersey realty likewise became the property of the widow.
Although the proof failed to show who furnished the consideration for this mortgage, the New Jersey law (Rev. Stat. of New Jersey, tit. 46, ch. 2D, § 1) provides that a mortgage made to a husband and wife is held by them as joint tenants and not as tenants in common unless otherwise provided therein.
The bond and mortgage do not describe the interests of the mortgagees other than “ Salvatore Chessari and Vincenza Chessari, his wife.”
The Restatement (Conflict of Laws, § 225, Comment-, a.) declares that the effect of a mortgage on land and the character of the interests created in the mortgage are determined by the law of the situs of the real estate involved. The domicile of the mortgagees at all times in the State of New York, does not control the nature of their ownership (Howell v. Kline, 156 Pa. Superior Ct. 628).
“ 4 ” and “ 8c ”: Sustained.
“ 5 ” and “ 8d ”: The estate of the deceased executor will be allowed the sum of $500 for all services performed by him. The attorney for the petitioner will be allowed the sum of $500 for all services to and including the entry of a decree hereon.
“6a” and “8b”: Determined in accordance with the
stipulation upon the record.
“7”: Sustained.
Settle decree.